Citation Nr: 9919319	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-46 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for left ulnar 
neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from December 1939 to 
October 1945.

This appeal arises from a rating decision of April 1995 from 
the Atlanta, Georgia, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Disability due to the left ulnar neuropathy is no more 
than mild.


CONCLUSION OF LAW

The criteria for an increased disability rating for left 
ulnar neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in April 1995, service connection for 
"left ulnar neuropathy, residuals of aortic valve 
replacement surgery, minor extremity" was granted with a 10 
percent disability rating assigned.  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (1998).

Disability of the ulnar nerve is assessed under the 
provisions of Diagnostic Code 8516, entitled "The ulnar 
nerve."  A 60 percent rating is warranted for complete 
paralysis of the major arm and a 50 percent rating is 
warranted for complete paralysis of the minor arm with the 
"griffin claw" deformity due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences, loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and flexion of the wrist 
weakened.  A 40 percent for the major arm and a 30 percent 
for the minor arm is warranted for incomplete severe 
paralysis.  For moderate incomplete paralysis, a 30 rating is 
warranted for the major arm and a 20 rating is warranted for 
the minor arm.  Where the paralysis is mild, a 10 percent 
rating is warranted for either arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1998).

The report of a VA hand, thumb, and fingers examination, 
dated in June 1997, notes that the veteran complained of 
weakness and numbness in the last three digits of the left 
hand.  The report indicates that there was subjective 
paresthesia in the last three digits of the left hand, 
muscular wasting below the last digit of the left hand, and 
slight decreased strength.  There was no significant loss of 
function.  The diagnosis was probable left ulnar neuropathy.  
The report of a June 1997 VA peripheral nerves examination 
notes there was a subjective finding of reduced pinprick and 
touch sensation over the medial aspect of the left hand.  
There was no focal motor deficit, no muscle atrophy, no 
clawhand, and no weakness or atrophy of the small muscles of 
the hand.  The impression was possible very mild left ulnar 
neuropathy.  

Both examination reports show that there was loss of 
sensation in the hand.  One of the examination reports 
indicates that there was slight decreased strength and muscle 
wasting, however, the other examination shows that there was 
no weakness or atrophy.  Therefore, any loss of strength or 
muscle atrophy/wasting is at most mild.  Additionally, the 
primary manifestation of the veteran's ulnar nerve disability 
is sensory which is a mild disability.  The examination 
reports do not show impaired hand function.  Furthermore, the 
hand, thumb, and fingers examination report also indicates 
probable left ulnar neuropathy and the peripheral nerves 
examination report shows possible very mild neuropathy.  
These diagnoses support the finding that the veteran's ulnar 
nerve disability is no more than mild which is consistent 
with the currently assigned 10 percent disability rating.  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for left ulnar neuropathy.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 
(1998).



ORDER

An increased disability rating for left ulnar neuropathy is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

